         Case 6:03-cr-06033-DGL Document 557 Filed 12/11/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
________________________________________________

UNITED STATES OF AMERICA

                                           Plaintiff,
                                                                       6:03-CR-06033-002
        v.

CHAD MARKS

                                   Defendant.
________________________________________________

                    SATISFACTION OF MONETARY JUDGMENT

        The above-named defendant has paid in full and/or satisfied the monetary imposition

(special assessment, fine, and/or restitution), imposed against the defendant on March 4,

2008.

        The Clerk of the United States District Court for the Western District of New York is

hereby authorized and empowered to satisfy and cancel record of the above-referenced

judgment.

        DATED: Buffalo, New York, December 11, 2020.

                                           JAMES P. KENNEDY, JR.
                                           United States Attorney


                                   BY:     s/KEVIN D. ROBINSON
                                           Assistant United States Attorney
                                           United States Attorney's Office
                                           Western District of New York
                                           138 Delaware Avenue
                                           Buffalo, New York 14202
                                           (716) 843-5804
                                           Kevin.D.Robinson@usdoj.gov
